EXHIBIT 10.34

FIRST
AMENDMENT TO EMPLOYMENT AGREEMENT

     LEO P. FINN III (“Employee”), and OMNICARE MANAGEMENT COMPANY, a Delaware
corporation (the “Company”), hereby agree as follows:

     1. Recitals

          (a) The Company and the Employee have entered into an employment
agreement, dated August 21, 1997 (the “Employment Agreement”); and

          (b) The Company and the Employee wish to amend the Employment
Agreement as set forth below.

     2. Amendments

          (a) Section 2.4 of the Employment Agreement is hereby deleted and
replaced with the following:

>      “2.4 Termination for Reasons Other Than With Cause.

      (a) The Company shall have the right to terminate this Agreement and
Employee’s employment without cause. Should Employee be terminated by the
Company for any reason other than those included in Sections 2.2 or 2.3 herein,
full payment of Employee’s remaining base salary for the remainder of the
current three-year term, or twelve months, whichever is greater, shall be paid
to Employee in installments in accordance with the Company’s standard payroll
practices for the remainder of the current three-year term or twelve months, as
applicable, with the first such installment to be paid not later than thirty
(30) days after Employee’s Separation from Service occurs. Employee’s right to
receive such severance payments shall be treated as a right to receive a series
of separate payments under Treasury Regulation Section 1.409A -2(b)(2)(iii). As
used herein, a “Separation from Service” occurs when Employee dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation Section
1.409A -1(h)(1), without regard to the optional alternative definitions
available thereunder. Notwithstanding the foregoing, payments to Employee under
this Section, in the aggregate, shall be limited to an amount that does not
constitute an excess parachute payment under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and regulations thereunder. In the
event of termination without cause, Employee acknowledges that the Company shall
have no obligations or liability to him whatsoever other than the obligations
set forth in this Section.

--------------------------------------------------------------------------------



>       (b) Notwithstanding any provision of this Agreement to the contrary, if
> the Employee is a “specified employee” within the meaning of Treasury
> Regulation Section 1.409A -1(i) as of the date of the Employee’s Separation
> from Service, then any payment or benefit pursuant to this Section 2.4 or
> pursuant to any other provision of this Agreement on account of the Employee’s
> Separation from Service, to the extent such payment (after taking into account
> all exclusions applicable to such payment under Section 409A of the Internal
> Revenue Code and all regulations, guidance and other interpretive authority
> issued thereunder (“Code Section 409A”)) is properly treated as deferred
> compensation subject to Code Section 409A, shall not be made until the first
> business day after (i) the expiration of six (6) months from the date of the
> Employee’s Separation from Service, or (ii) if earlier, the date of the
> Employee’s death (the “Delayed Payment Date”). On (or within five business
> days after) the Delayed Payment Date, there shall be paid to the Employee or,
> if the Employee has died, to the Employee’s estate, in a single cash lump sum,
> an amount equal to the aggregate amount of the payments delayed pursuant to
> the preceding sentence, plus interest thereon, compounded monthly, at an
> annual rate equal to the Delayed Payment Interest Rate (as defined below)
> computed from the date on which each such delayed payment otherwise would have
> been made to the Employee until the Delayed Payment Date. For purposes of the
> foregoing, the “Delayed Payment Interest Rate” shall mean the highest interest
> rate, as of the first day of the month in which the Separation from Service
> occurs, payable by the Company on its outstanding publicly-traded debt (or if
> no such public debt is then outstanding, the rate at which the Company could
> then borrow from its primary bank lender) plus 100 basis points.”

          (b) Section 3.2 of the Employment Agreement is hereby amended by
adding the following sentence at the end of such Section:

> “Employee’s annual incentive compensation and bonuses with respect to each
> calendar year shall be paid to the Employee in the next following calendar
> year, on or before February 10 of such following calendar year.”

          (c) Section 3.3 of the Employment Agreement is hereby amended by
adding the following sentence at the end of such Section:

> “In all events, any reimbursement made to Employee pursuant to this Section
> 3.3 shall be made not later than the end of the calendar year following the
> year in which the related expense was incurred.”

          (d) Article 6 of the Employment Agreement is hereby amended by adding
a new Section 6.13 to read in its entirety as follows:

--------------------------------------------------------------------------------



> “6.13 Section 409A.
> 
> 
> 
>       (a) It is intended that any amounts payable under this Agreement shall
> either be exempt from or comply with Code Section 409A so as not to subject
> the Employee to payment of any additional tax, penalty or interest imposed
> under Code Section 409A. The provisions of this Agreement shall be construed
> and interpreted to avoid the imputation of any such additional tax, penalty or
> interest under Code Section 409A yet preserve (to the nearest extent
> reasonably possible) the intended benefit payable to the Employee.
> 
>       (b) Notwithstanding any other provision herein to the contrary, to the
> extent that the reimbursement of any expenses or the provision of any in-kind
> benefits under this Agreement is subject to Code Section 409A, (i) the amount
> of such expenses eligible for reimbursement, or in-kind benefits to be
> provided, during any one calendar year shall not affect the amount of such
> expenses eligible for reimbursement, or in-kind benefits to be provided, in
> any other calendar year; (ii) reimbursement of any such expense shall be made
> by no later than December 31 of the year following the calendar year in which
> such expense is incurred; and (iii) the Employee’s right to receive such
> reimbursements or in-kind benefits shall not be subject to liquidation or
> exchange for another benefit.”

     3. General

Except as specifically amended herein, the Employment Agreement will remain in
full force and effect in accordance with its original terms, conditions and
provisions.

IN WITNESS WHEREOF, the parties have duly executed this amendatory agreement as
of December 22, 2008.

      EMPLOYEE   OMNICARE MANAGEMENT COMPANY     /s/ Leo P. Finn III   /s/
Thomas R. Marsh Leo P. Finn III   By: Thomas R. Marsh     Title: Assistant
Treasurer


--------------------------------------------------------------------------------